EXHIBIT 32.2 Kesselring Holding Corporation Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) In connection with the quarterly report of Kesselring Holding Corporation (the "Company") on Form 10-QSB for the quarter ended June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Laura A. Camisa, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 10, 2007 By: /s/Laura A. Camisa Laura A. Camisa Chief Financial Officer (Principal Financial and Accounting Officer)
